DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
Claims 195, 210 are amended and field on 5/2/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 195-203, 210-214 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 195 recites the limitation “a hollow passage” in line 7. It is not clear if it is the same as the catheter lumen in line 3 or it is referring to new limitation. For the purpose of the examination, the examiner will interpret the passage as the lumen (Note the applicant amended the limitation in line 11, But the limitation of line 7 needs to be changes to a lumen).
Claim 210 recites the limitation “the hollow passage” in line 8. There is insufficient antecedent basis for this limitation in the claim.
 Claims 196-203, 211-214 are rejected by the virtue of their dependency on rejected independent claims 195 or 210.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 195-203, 210-214 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webler (US. 20090131910A1) in view of Sullivan et al. (US. 4,497,324) (“Sullivan”) and further in view of Hafer (US. 20040049231A1).
Re Claim 195, Webler discloses an over-the-needle catheter assembly (Figs. 1-8), comprising: a catheter (10) comprising a body (11), said body comprising a proximal end (close to 31) and a distal end (close to 14), said body defining a lumen ( lumen for the needle 16) extending from said proximal end to said distal end (¶0026, Fig. 1); a conductive coil-shaped insert  (23, configured within said lumen of said body of said catheter, said conductive coil-shaped insert (¶0027, Fig. 1) comprising a proximal end and a distal end (¶0048), said conductive coil-shaped insert embedded into an interior wall of said body of said catheter  (¶0038) and defining a hollow passageway (Fig. 1); a handle (31 and 13) secured at the proximal end of said conductive coil-shaped insert (¶0048); a needle (16) configured within the  lumen (hollow passageway) of said conductive coil-shaped insert (Fig. 1, Fig. 2), wherein said conductive coil-shaped insert prevents said catheter from kinking when said catheter is within a patient (the reinforced 23, ¶0047, the limitation is intended use and the reinforce member is capable to prevent the kinking); a needle hub (19) secured at a proximal end of said needle (¶0026), wherein said needle hub is secured within a recess of said handle (lumen of the handle where 19 and 31 so as to form a control for deflection and needle extending, ¶0029 ) a hub assembly (Fig. 1), said hub assembly configured to engage a fluid delivery device (¶0026), but it fails to disclose the hollow passageway extending from said proximal end to said distal end of said body of said catheter and a stimulation assembly configured with said conductive coil-shaped insert, said stimulation assembly configured to provide stimulation to a targeted site within the patient via the conductive coil-shaped insert. 
However, Sullivan discloses a catheter (10) has a conductive coil-shaped insert (34) embedded inside the wall of the catheter hollow passageway extending from said proximal end to said distal end of said body of said catheter (Fig.1) with  and carry the electrical message from the device 42 and the catheter distal tip (abstract).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify conductive coil-shaped insert of Webler so that conductive coil-shaped insert has  hollow passageway extending from said proximal end to said distal end of said body of said catheter as taught by Sullivan for the purpose of providing connection and electrical connection between the hub and the distal end of the catheter (Sullivan, abstract, the coil of Webler  is metallic coil and embedded inside the wall of the catheter which are electrically connected to tip 14 by wire 30, the wire 30 and the coil 23 can be replace with coil of Sullivan as it can be used for reinforcement and electrical connection between the hub and the distal end of the catheter).
Webler in view of Sullivan fails to disclose stimulation assembly configured with said conductive coil-shaped insert, said stimulation assembly configured to provide stimulation to a targeted site within the patient via the conductive coil-shaped insert.
However, Hafer discloses a catheter system (Fig. 7) wherein the catheter (54) has an insert (58 and the proximal end of the coil-shaped insert 60) and a stimulation assembly (142, 17, Fig. 4. ¶0076) configured with said conductive coil-shaped insert, said stimulation assembly configured to provide stimulation to a targeted site within the patient via the conductive coil-shaped insert (¶0076).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify hub assembly of the modified Webler  to include a stimulation assembly so that the catheter assembly further comprising a stimulation assembly configured with said conductive coil-shaped insert, said stimulation assembly configured to provide stimulation to a targeted site within the patient via the conductive coil-shaped insert as taught by Hafer for the purpose of providing connection to the stimulator for locating a desired nerve treatment ( Hafer, abstract, the modified coil of Webler  is metallic coil and embedded inside the wall of the catheter which are electrically connected to tip 14).
Re Claim 196, Webler fails to disclose wherein the needle hub further comprises a locking mechanism configured to releasably couple the needle hub to the handle.
However, Hafer discloses a catheter system (Fig. 1) wherein the catheter (36) and the handle (44, 42) and a stimulation assembly (17) and  the needle hub (21) further comprises a locking mechanism  (tab/ peg 50 and slot/ recess 25, Fig. 1d) configured to releasably couple the needle hub to the handle (¶0057).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify hub assembly of the modified Webler to include a locking mechanism so that the catheter assembly further comprising the needle hub further comprises a locking mechanism configured to releasably couple the needle hub to the handle as taught by Hafer for the purpose of providing an art recognized engaging the needle hub with the catheter ( Hafer, abstract, ¶0057).
Re Claim 197, Webler fails to disclose wherein the locking mechanism comprises a tab portion configured to releasable engage the recess of the handle. 
However, Hafer discloses a catheter system (Fig. 1) wherein the catheter (36) and the handle (44, 42) and a stimulation assembly (17) and  the needle hub (21) further comprises a locking mechanism  (tab/ peg 50 and slot/ recess 25, Fig. 1d) configured to releasably couple the needle hub to the handle (¶0057).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify hub assembly of the modified Webler to include a locking mechanism so that the locking mechanism comprises a tab portion configured to releasable engage the recess of the handle as taught by Hafer for the purpose of providing an art recognized engaging the needle hub with the catheter (Hafer, abstract, ¶0057).
Re Claim 198, Webler fails to disclose wherein the needle hub further comprises a central protrusion, the handle further comprises an annular recess, and the central protrusion is configured to engage with the annular recess via a friction coupling to couple the needle hub to the handle. 
However, Hafer discloses a catheter system (Fig. 1) wherein the catheter (36) and the handle (44, 42) and a stimulation assembly (17) and the needle hub further comprises a central protrusion (46, Fig. 1d), the handle further comprises an annular recess (44), and the central protrusion is configured to engage with the annular recess via a friction coupling to couple the needle hub to the handle (¶0076).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify hub assembly of the modified Webler so that  the needle hub further comprises a central protrusion, the handle further comprises an annular recess, and the central protrusion is configured to engage with the annular recess via a friction coupling to couple the needle hub to the handle as taught by Hafer for the purpose of providing an art recognized engaging the needle hub with the catheter (Hafer, abstract, ¶0057).
 Re Claim 199, Webler fails to disclose wherein the body of the catheter further defines one or more lateral port, wherein the one or more lateral port is configured to permit a flow of an agent through the one or more lateral port and the one or more lateral port is located away from the distal end of the body of the catheter.  
However, Sullivan discloses a catheter (10) has a conductive coil-shaped insert (34) embedded inside the wall of the catheter hollow passageway extending from said proximal end to said distal end of said body of said catheter (Fig.1) and the body of the catheter further defines one or more lateral port (15), wherein the one or more lateral port is capable to permit a flow of an agent through the one or more lateral port and the one or more lateral port is located away from the distal end of the body of the catheter  ( tip of  distal end, Fig. 1).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify catheter of Webler to include one or more lateral port so that the body of the catheter further defines one or more lateral port, wherein the one or more lateral port is configured to permit a flow of an agent through the one or more lateral port and the one or more lateral port is located away from the distal end of the body of the catheter as taught by Sullivan for the purpose of insuring fluid flowing through the catheter (Sullivan, abstract, col.3, lines 55-60).
Re Claim 200, Webler fails to disclose wherein the stimulation assembly is configured to be electrically coupled to the conductive coil- shaped insert by a stimulation wire.
However, Hafer discloses a catheter system (Fig. 1) wherein the catheter (36) and the handle (44, 42) and a stimulation assembly (17) and electrically coupled to the conductive coil- shaped insert (58) by a stimulation wire (52, ¶0072).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify hub assembly of the modified Webler to include a stimulation assembly so that the stimulation assembly is configured to be electrically coupled to the conductive coil- shaped insert by a stimulation wire as taught by Hafer for the purpose of providing connection to the stimulator for locating a desired nerve  treatment ( Hafer, abstract, the modified coil of Webler  is metallic coil and embedded inside the wall of the catheter which are electrically connected to tip 14).
  Re Claim 201, Webler fails to disclose wherein a first diameter of the body at the distal end (diameter at the reduce area close 14, Fig. 1 of Webler) is less than a second diameter of the body at a location between the distal end and the proximal end of the body (Webler, diameter at 11).  
Re Claim 202, Webler discloses wherein a first portion of the body at the distal end (portion of 11 close to 14) is more flexible than a second portion of the body that is between the first portion of the body and the proximal end of the body (portion close to 13, ¶0028, Webler).  
Re Claim 203, Webler fails to disclose wherein the conductive coil- shaped insert comprises a plurality of windings and a first density of the windings within the first portion of the body is less than a second density of the windings within the second portion of the body.
However, Hafer discloses a catheter system (Fig. 1) wherein the catheter (36) and the handle (44, 42) and wherein the conductive coil- shaped insert (64) comprises a plurality of windings and a first density of the windings within the first portion (close to 72 and around the mark 57) and of the body is less than a second density of the windings within the second portion of the body (close to 60).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify windings of the modified Webler so that conductive coil- shaped insert comprises a plurality of windings and a first density of the windings within the first portion of the body is less than a second density of the windings within the second portion of the body as taught by Hafer for the purpose of having the desired flexibility of the catheter (¶0028, Webler).  
Claim(s) 210-212-214 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webler (US. 20090131910A1) in view of Hafer (US. 20040049231A1).
Re Claim 210, Webler discloses an over-the-needle catheter assembly (Figs. 1-8), comprising: a catheter (10) comprising a body (11), the body comprising a proximal end (close to 31) and a distal end (close to 14), the body defining a lumen (lumen for the needle 16) extending from the proximal end to the distal end (¶0026, Fig. 1), wherein the body further comprises a conductive reinforcement member (23) at least partially embedded within an interior wall of the body of the catheter (¶0038, Fig. 1); a handle (31 and 13) secured at the proximal end of the body of the catheter (Fig. 1, ¶0048); a needle (16) configured to pass through the lumen of the catheter including the conductive  reinforcement member (Fig.1-2), wherein the conductive reinforcement member prevents the catheter from kinking when the catheter is within a patient (the reinforced 23, ¶0047, the limitation is intended use and the reinforce member is capable to prevent the kinking); a needle hub secured at a proximal end of the needle (lumen of the handle where 19 and 31 so as to form a control for deflection and needle extending, ¶0026, ¶0029), wherein the needle hub is configured to releasably couple to the handle to form a hub assembly (Fig. 1, ¶0026), the hub assembly configured to engage a fluid delivery device (¶0026), but it fails to disclose a stimulation assembly configured with the conductive reinforcement member, the stimulation assembly configured to provide stimulation to a targeted site within the patient via the conductive reinforcement member. 
However, Hafer discloses a catheter system (Fig. 7) wherein the catheter (54) has an insert (58 and the proximal end of the coil-shaped insert 60) and a stimulation assembly (142, 17, Fig. 4. ¶0076) configured with said conductive coil-shaped insert, said stimulation assembly configured to provide stimulation to a targeted site within the patient via the conductive coil-shaped insert (¶0076).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify hub assembly of the Webler to include a stimulation assembly so that a stimulation assembly configured with the conductive reinforcement member, the stimulation assembly configured to provide stimulation to a targeted site within the patient via the conductive reinforcement member as taught by Hafer for the purpose of providing connection to the stimulator for locating a desired nerve  treatment ( Hafer, abstract, the modified coil of Webler  is metallic coil and embedded inside the wall of the catheter which are electrically connected to tip 14).
 Re Claim 211, Webler fails to disclose wherein the needle hub further comprises a central protrusion, the handle further comprises an annular recess, and the central protrusion is configured to engage with the annular recess to couple the needle hub to the handle. 
However, Hafer discloses a catheter system (Fig. 1) wherein the catheter (36) and the handle (44, 42) and a stimulation assembly (17) and the needle hub further comprises a central protrusion (46, Fig. 1d), the handle further comprises an annular recess (44), and the central protrusion is configured to engage with the annular recess via a friction coupling to couple the needle hub to the handle (¶0076).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify hub assembly of Webler so that the needle hub further comprises a central protrusion, the handle further comprises an annular recess, and the central protrusion is configured to engage with the annular recess to couple the needle hub to the handle as taught by Hafer for the purpose of providing an art recognized engaging the needle hub with the catheter (Hafer, abstract, ¶0057). 
Re Claim 213, Webler fails to disclose wherein the needle further comprises a plurality of markings. 
However, Hafer discloses a catheter system (Fig. 1) wherein a needle (18) comprises a plurality of markings (28, 30, Fig. 1).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the needle of Webler so that the needle comprises a plurality of markings as taught by Hafer for the purpose of enabling the user for determining the needle extension (Hafer, abstract, ¶0075). 
 Re Claim 214, Webler discloses wherein a first portion of the body at the distal end (portion of 11 close to 14) is more flexible than a second portion of the body that is between the first portion of the body and the proximal end of the body (portion close to 13, ¶0028, Webler).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webler (US. 20090131910A1) in view of Hafer (US. 20040049231A1) and further in view of Sullivan et al. (US. 4,497,324) (“Sullivan”).
 Re Claim 212, Webler in view of Hafer fails to disclose wherein the body of the catheter further defines an opening located away from the distal end of the body of the catheter.
However, Sullivan discloses a catheter (10) has a conductive coil-shaped insert (34) embedded inside the wall of the catheter hollow passageway extending from said proximal end to said distal end of said body of said catheter (Fig.1) and the body of the catheter further defines an opening located away from the distal end of the body of the catheter (15, tip is distal end, Fig. 1).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify catheter of Webler to opening so that the body of the catheter further defines an opening located away from the distal end of the body of the catheter as taught by Sullivan for the purpose of insuring fluid flowing through the catheter (Sullivan, abstract, col.3, lines 55-60).
Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. 
The applicant argues with regards to claim 195  in page 8 that the insert (echogenic member 23) of Webler is not used to increase the strength of the shaft. This is found not persuasive as the wire is made from metallic material which will increase the strength of the shaft as in ¶0047 ( steel, aluminum etc.). even if the main function is for imaging, the metallic coil will increases the strength for the shaft. 
The  applicant argues in page 8 with regards to Weber’ coil is not embedded, but it is in layers 21, 22. This is found not persuasive as the claim is written, the coil has to be emended in the interior wall of the catheter body. In  ¶0038 discloses that the coil can be embedded in the  interior wall of the body see Fig. 1-2.
The applicant argues that the catheter of Webler used to collected electoral data from the heart, and Sullivan device is for temperature monitoring and cannot be combine. This is found not persuasive as both art used to conduct electrical current. Also, the word conductive is not descriptive word as can be heat/ electrically conductive, and stimulation assembly can be heat/ electrical stimulation. See the definition of these words in dictionary.com (having the property of conducting something (especially heat or electricity), stimulation  action or exertion or quickens action, feeling, thought, etc.:).   Note the applicant is asked to further structurally define the coil and the purpose of usage such as an electrical conductive coil-shaped insert and passes the electrical stimulation pulses from the stimulator to the target tissue.  
In response to applicant's argument  in  page 9 with regards the combination of arts that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Also, the motivation for  providing connection and electrical connection between the hub and the distal end of the catheter.
Note: the applicant is advised to further define the coil and the purpose of usage and includes other elements structure will advance the prosecution forward such echogenic region and at least one side port combine with the proper intended use (echogenic 222 for imaging , port 214 or 312 for delivering the agent) as in ¶0224-¶0225. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /Lauren P Farrar/Primary Examiner, Art Unit 3783